DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive. With regards to the rejection of claim 1, applicant cites the Kumar reference at ¶ [0112], stating: “Kumar is completely silent as to utilizing a two-dimensional image either to train the network or to classify components of the generated image using the trained network… Kumar discloses both MDSC and lymphocyte hyperspace cell population distributions. As would be known to one of ordinary skill in the art and as is defined by Kumar, ‘[a] hyperspace is a coordinate space having 4 or more dimensions.’” (Applicant’s remarks, p. 7).  Applicant’s arguments are not persuasive for the following reasons:
First, claim 1 does not recite training a network. In fact, training is not a limitation in any of applicant’s claims. Second, claim 1 does not recite classifying a two-dimensional image. Rather, claim 1 recites “generating a two-dimensional image based on the data signal” (emphasis added), which is taught by Kumar at ¶ [0094]: “Flow cytometry data may be presented in the form of single parameter histograms or as 2-dimensional plots of parameters, generally referred to as cytograms, which display two measurement parameters, one on the x-axis and one on the y-axis, and the cell count as a density (dot) plot or contour map... Cytograms display the data in various forms, such as a dot plot, a pseudo-color dot plot, a contour plot, or a density plot.” (emphasis added). With respect to classifying, claim 1 recites, “classifying one or more components of the image…” (emphasis added), and not the image itself. Kumar discloses classifying one or more components of the image at ¶¶ [0114]-[0115]: “Data may be presented in 2-dimensional matrix form with individual samples for training, validation, or test in columns and features presented in rows. Flow cytometry data may be exported from the flow cytometer in the form of standard format FCS files.” See, also, ¶¶ [0111]-[0112], ¶¶ [0281]-[0287] and FIG. 13, which illustrates the flow of a training set, which comprises components of an image, into training and classification via two separate paths (i.e., first path: blocks 1305,1307,1308,1309,1310 and second path: 1305,1306,1313):

    PNG
    media_image1.png
    677
    876
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, Kumar discloses the artificial neural network comprises one or more convolutional neural networks (CNNs) at ¶¶ [0213]-[0215], but does not disclose an artificial neural network that comprises one or more region-convolutional neural networks (R-CNN).
With regards to claim 12, several of the features of this claim were known in the art as evidenced by Kumar et al (WIPO Pub. No. WO 2019/173233), which anticipates the features of independent claim 1 (discussed below). In particular, Kumar discloses generating an image from a histogram at ¶¶ [0081], [0094], but does not disclose generating the image from two concatenated histograms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4, 6 - 9, 13 - 21, 54, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (WIPO Pub. No. WO 2019/173233).
With regards to claim 1, Kumar discloses detecting light from a sample comprising particles in a flow stream (“flow cytometry”) at ¶¶ [0073], [0077](“flow cytometry involves the passage of individual cells through the path of one or more laser beams”), [0090]-[0092](“When a fluorophore is present on the cell, it will fluoresce at its characteristic frequency, which fluorescence is then detected via a lensing system.”). See, also, ¶ [0282] and FIG. 13.
Kumar discloses generating a data signal comprising parameters (“measurement parameters”; e.g., “side scattering (SSC) intensity” and “forward scattering (FSC) intensity”) of the particles from the detected light at ¶¶ [0092]-[0094]: “Optical filters and beam splitters may direct the various scattered light signals to the appropriate detectors, which generate electronic signals proportional to the intensity of the light signals they receive.”
Kumar discloses generating a two-dimensional image (e.g., “cytogram”) based on the data signal at ¶ [0094]; to wit: “Flow cytometry data may be presented in the form of single parameter histograms or as 2-dimensional plots of parameters, generally referred to as cytograms, which display two measurement parameters, one on the x-axis and one on the y-axis, and the cell count as a density (dot) plot or contour map. FIGs. 4A and 4B.” 

    PNG
    media_image2.png
    401
    678
    media_image2.png
    Greyscale

See, also, ¶¶ [0114]-[0115], [00282] and FIG. 13.
Kumar discloses comparing (“gating”) the image with one or more image classification parameters at ¶¶ [0098]-[0099](“Gate regions can take the form of polygons, squares, dividing the cytogram into quadrants or sectionals, and many other forms. In each case, the operator may make a decision as to where the threshold lies that separates the positive and negative populations for each marker.”), [0102], [00282] and FIG. 13.
Kumar discloses classifying (as cancerous or non-cancerous) one or more components of the image using a dynamic algorithm that updates the image classification parameters based on the classified components in the image at ¶¶ [0104], [0111]-[0112], [0114]-[0116](“[B]y allowing a neural network to have both MDSC and lymphocyte hyperspace cell population distributions available as inputs may enhance the neural network’s ability to distinguish between individuals who are positive and negative for cancer.”), [0197](“While in operation, the neural network can be used to classify the event data from a subject, also referred to as subject event data. This classified subject event data can be subsequently used by the neural network to incrementally update neural network, thereby improving the ability of the neural network to classify future naive data samples.”), [0213], [0251](“Flow cytometry data from all clients can be used to continually retrain a convolutional or other neural network model at the server”), [0287](“When a confirmed diagnosis is available for a sample, the sample is included in an expanded data set that is used to continually retrain neural networks 1313 with the continually increasing data set. ANN performance will continue to improve due to the increased sample size. The retrained neural networks can be combined into the new ensemble 1314.”) See, also, ¶¶ [0282]-[0287] and FIG. 13.
With regards to claim 2, Kumar discloses the dynamic algorithm is a machine learning algorithm (“artificial neural network”) at ¶¶ [0104], [0115] and FIG. 6A; ¶¶ [0198], [0213]-[0215].
With regards to claim 3, Kumar discloses the dynamic algorithm is a machine learning algorithm comprising an artificial neural network at ¶¶ [0104], [0115] and FIG. 6A; ¶¶ [0198], [0213]-[0215].
With regards to claim 4, Kumar discloses the artificial neural network comprises one or more convolutional neural networks (CNNs) at ¶¶ [0213]-[0215].
With regards to claim 6, Kumar discloses generating the image comprises generating a two-dimensional plot of the particle parameters at ¶ [0094]; to wit: “Flow cytometry data may be presented in the form of single parameter histograms or as 2-dimensional plots of parameters, generally referred to as cytograms, which display two measurement parameters, one on the x-axis and one on the y-axis, and the cell count as a density (dot) plot or contour map. FIGs. 4A and 4B.”

    PNG
    media_image2.png
    401
    678
    media_image2.png
    Greyscale

See, also, ¶¶ [0114]-[0115].
With regards to claim 7, Kumar discloses the two-dimensional plot is a histogram at ¶¶ [0081], [0094](“In further embodiments, parameters, which consist of various characteristics of forward and side scattering intensity, and fluorescence intensity in particular channels, are used as axes for the histograms or cytograms.”)
With regards to claim 8, Kumar discloses each axis of the histogram comprises a particle parameter at ¶¶ [0081] (“In some instances, data in a cytogram is displayed as at least one of a dot plot, a pseudo-color dot plot, a contour plot, or a density plot. For example, data regarding cells of interest is determined by a position of the cells of interest in a contour or density plot. The contour or density plot can represent a number of cells that share a characteristic such as expression of particular biomarkers.”), [0094](“In further embodiments, parameters, which consist of various characteristics of forward and side scattering intensity, and fluorescence intensity in particular channels, are used as axes for the histograms or cytograms.”)
With regards to claim 9, Kumar discloses each bin of the histogram is converted to a pixel in the image at ¶¶ [0081](“In some instances, data in a cytogram is displayed as at least one of a dot plot, a pseudo-color dot plot, a contour plot, or a density plot. For example, data regarding cells of interest is determined by a position of the cells of interest in a contour or density plot. The contour or density plot can represent a number of cells that share a characteristic such as expression of particular biomarkers.”), [0094](“Flow cytometry data may be presented in the form of single parameter histograms or as 2-dimensional plots of parameters, generally referred to as cytograms… Cytograms display the data in various forms, such as a dot plot, a pseudo-color dot plot, a contour plot, or a density plot.”), [0135](“The events collected by the flow cytometer can be grouped into a plurality of groups according to their channel values, hereinafter referred to as bins, each bin representing a sub population associated with a specific range of measured channel values.”), [0302].
With regards to claim 13, Kumar discloses classifying one or more components of the image comprises determining the presence of one or more particle types in the image at ¶ [0081](“Alternately or in combination to fluorescence measurements, flow cytometry may measure at least one of cell size, cell volume, cell morphology, cell granularity, the amounts of cell components such as total DNA, newly synthesized DNA, gene expression as the amount messenger RNA for a particular gene, amounts of specific surface receptors, amounts of intracellular proteins, or signaling or binding events in cells.”) See, also, ¶ [0094]; to wit: “Flow cytometry data may be presented in the form of single parameter histograms or as 2-dimensional plots of parameters, generally referred to as cytograms, which display two measurement parameters, one on the x-axis and one on the y-axis, and the cell count as a density (dot) plot or contour map. FIGs. 4A and 4B.”
With regards to claim 14, Kumar discloses generating a clinical diagnosis based on the presence of one or more particle types in the image at ¶¶ [0115]-[0116](“[B]y allowing a neural network to have both MDSC and lymphocyte hyperspace cell population distributions available as inputs may enhance the neural network’s ability to distinguish between individuals who are positive and negative for cancer.”).
With regards to claim 15, Kumar discloses the dynamic algorithm is updated based on the generated clinical diagnosis at ¶¶ [0115]-[0116], [0197](“While in operation, the neural network can be used to classify the event data from a subject, also referred to as subject event data. This classified subject event data can be subsequently used by the neural network to incrementally update neural network, thereby improving the ability of the neural network to classify future naive data samples.”), [0213], [0251](“Flow cytometry data from all clients can be used to continually retrain a convolutional or other neural network model at the server”), [0287](“When a confirmed diagnosis is available for a sample, the sample is included in an expanded data set that is used to continually retrain neural networks 1313 with the continually increasing data set. ANN performance will continue to improve due to the increased sample size. The retrained neural networks can be combined into the new ensemble 1314.”)
With regards to claim 16, Kumar discloses the generated data signal comprises one or more particle population clusters at ¶¶ [0094], [0120], [0150] and FIGS. 4A, 4B.
With regards to claim 17, Kumar discloses generating the data signal comprises assigning particles to a particle population cluster at ¶¶ [0094], [0120], [0150] and FIGS. 4A, 4B.
With regards to claim 18, Kumar discloses generating the image comprises gating one or more of the particle population clusters at ¶¶ [0098]-[0102].
With regards to claim 19, Kumar discloses gating one or more of the particle population clusters comprises comparing parameters of the particle population cluster with a predetermined threshold at ¶¶ [0098]-[0102].
With regards to claim 20, Kumar discloses the method comprises generating an image based on the gated particle population clusters that exceed the predetermined threshold at ¶ [0096] and FIGS. 4A, 4B.
With regards to claim 21, Kumar discloses a light source configured to irradiate a sample comprising particles in a flow stream and a light detection system comprising a photodetector at ¶¶ [0077], [0090]-[0092]. The steps performed by the apparatus of this claim are anticipated by Kumar for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 54, the steps performed by the apparatus of this claim are anticipated by Kumar for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668